Name: Commission Implementing Regulation (EU) NoÃ 1022/2012 of 6Ã November 2012 amending Implementing Regulation (EU) NoÃ 700/2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing in the previous years
 Type: Implementing Regulation
 Subject Matter: fisheries;  Europe;  environmental policy
 Date Published: nan

 7.11.2012 EN Official Journal of the European Union L 307/70 COMMISSION IMPLEMENTING REGULATION (EU) No 1022/2012 of 6 November 2012 amending Implementing Regulation (EU) No 700/2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing in the previous years THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2) and (3) thereof, Whereas: (1) Following the publication of Commission Implementing Regulation (EU) No 700/2012 of 30 July 2012 operating deductions from fishing quotas available for certain stocks in 2012 on account of overfishing in the previous years (2), the Polish fisheries authorities discovered and notified a mistake in the declarations of catches landed by Denmark in their country. (2) Having been consulted, the Danish fisheries authorities confirmed and corrected the reporting mistake. (3) After correction, it appears that the Polish quotas of the 2011 herring and sprat stocks in area IIIa (HER/03A. and SPR/03A) were not overfished. (4) The deductions to the 2012 Polish herring and sprat fishing quotas in area IIIa, as set out in the Annex to Implementing Regulation (EU) No 700/2012, should therefore no longer be applicable. (5) Implementing Regulation (EU) No 700/2012 should therefore be amended accordingly and the amendments should have retroactive effect to the date of publication of that Regulation, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Implementing Regulation (EU) No 700/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 31 July 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 203, 31.7.2012, p. 52. ANNEX In the Annex to Implementing Regulation (EU) No 700/2012, on page 57, the two lines hereunder are deleted: PL HER 03A. Herring IIIa 0,00 38,20  38,20 1 38,20 ¦ PL SPR 03A Sprat IIIa 0,00 119,60  119,60 1 119,60